Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 1 of 6 Page ID #:171




   1
                                                                             JS-6
   2
   3
   4
   5
   6
   7
   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
       VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
  11   HOLDINGS INC., Individually and on
       Behalf of All Others Similarly Situated,
  12
                  Plaintiffs,
  13
            v.
  14
       DAIMLER AG, DIETER ZETSCHE,
  15   BODO UEBBER, and THOMAS
       WEBER,
  16
                  Defendants.
  17
       MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
  18   Behalf of All Others Similarly Situated,
  19              Plaintiffs,
  20        v.                               ORDER AWARDING ATTORNEYS’
                                             FEES AND PAYMENT OF
  21   DAIMLER AG, DIETER ZETSCHE,           EXPENSES
       BODO UEBBER, and THOMAS
  22   WEBER,
  23              Defendants.
  24
  25
  26
  27
  28
Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 2 of 6 Page ID #:172




   1           On December 14, 2020, this Court held a hearing to determine, among other
   2   things, whether and in what amount to award Lead Counsel in the above-captioned
   3   consolidated securities class action (the “Action”) fees and litigation expenses
   4   directly relating to the representation of the Settlement Class. The Court having
   5   considered all matters submitted to it at the hearing and otherwise; and it
   6   appearing that a notice of the hearing substantially in the form approved by the
   7   Court (the “Notice”) was mailed to all reasonably identified Settlement Class
   8   Members; and that a summary notice of the hearing (the “Summary Notice”),
   9   substantially in the form approved by the Court, was published in The Wall Street
  10   Journal and transmitted over PR Newswire; and the Court having considered and
  11   determined the fairness and reasonableness of the award of attorneys’ fees and
  12   expenses requested;
  13           NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED
  14   that:
  15           1.    The Court has jurisdiction over the subject matter of this Action and
  16   over all Parties to the Action, including all Settlement Class Members who have
  17   not timely and validly requested exclusion, Plaintiffs’ Counsel, and the Claims
  18   Administrator.
  19           2.    All capitalized terms used in this Order have the meanings set forth
  20   and defined in the Stipulation and Agreement of Settlement, dated April 20, 2020
  21   (the “Stipulation”), as amended by the Parties’ Agreement Regarding
  22   Amendments to the Stipulation and Agreement of Settlement, dated September 14,
  23   2020.
  24           3.    Notice of Lead Counsel’s application for attorneys’ fees and payment
  25   of expenses was given to all Settlement Class Members who could be identified
  26   with reasonable effort. The form and method of notifying the Settlement Class of
  27   the application for attorneys’ fees and expenses met the requirements of Rules 23
  28   and 54 of the Federal Rules of Civil Procedure, Section 21D(a)(7) of the Securities
Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 3 of 6 Page ID #:173




   1   Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as amended by the Private
   2   Securities Litigation Reform Act of 1995 (“PSLRA”), and due process, and
   3   constituted the best notice practicable under the circumstances, and due and
   4   sufficient notice to all persons and entities entitled to notice.
   5           4.   Lead Counsel is awarded, on behalf of all Plaintiffs’ Counsel,
   6   attorneys’ fees in the amount of $4,712,328.411, plus accrued interest, and
   7   payment of litigation expenses in the amount of $150,686.35, plus accrued
   8   interest, which sums the Court finds to be fair and reasonable.
   9           5.   The award of attorneys’ fees and litigation expenses may be paid to
  10   Lead Counsel from the Settlement Fund immediately on entry of this Order,
  11   subject to the terms, conditions, and obligations of the Stipulation, which terms,
  12   conditions, and obligations are incorporated herein.
  13           6.   In making this award of attorneys’ fees and payment of expenses to
  14   be paid from the Settlement Fund, the Court has analyzed the factors considered
  15   within the Ninth Circuit and found that:
  16                 (a)    The Settlement has created a common fund of $19 million in
  17   cash and that numerous Settlement Class Members who submit acceptable Claim
  18   Forms will benefit from the Settlement created by the efforts of counsel;
  19                 (b)    The requested attorneys’ fees and payment of expenses have
  20   been reviewed and approved as fair and reasonable by Lead Plaintiff, a
  21   sophisticated institutional investor that was directly involved in the prosecution
  22   and resolution of the Action and which has a substantial interest in ensuring that
  23   any fees paid to counsel are duly earned and not excessive;
  24                 (c)    Plaintiffs’ Counsel undertook the Action on a contingent
  25   basis, and have received no compensation during the Action, and any fee and
  26   expense award has been contingent on the result achieved;
  27
           1
  28        This amount is 25% of the Settlement Fund after deduction of the litigation
       expenses
                                                                                            2
Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 4 of 6 Page ID #:174




   1                  (d)   The Action involves complex factual and legal issues and, in
   2   the absence of settlement, would involve lengthy proceedings whose resolution
   3   would be uncertain;
   4                  (e)   Plaintiffs’ Counsel conducted the Action and achieved the
   5   Settlement with skillful and diligent advocacy;
   6                  (f)   Plaintiffs’ Counsel have established that a lodestar cross-
   7   check supports the requested fee award, which includes a reasonable multiplier,
   8   especially considering that further services must be provided to effectuate the
   9   Settlement;
  10                  (g)   The amount of attorneys’ fees awarded is fair and reasonable
  11   and consistent with the 25% benchmark established by the Ninth Circuit Court of
  12   Appeals and fee awards approved by courts within the Ninth Circuit with similar
  13   recoveries;
  14                  (h)   Notice was disseminated to putative Settlement Class
  15   Members stating that Lead Counsel would be submitting an application for
  16   attorneys’ fees in an amount not to exceed 30% of the Settlement Fund, which
  17   includes accrued interest, and payment of litigation expenses incurred in
  18   connection with the prosecution of this Action not to exceed $300,000, plus
  19   accrued interest; and
  20                  (i)   There were no objections to the application for attorneys’ fees
  21   or expenses.
  22         7.      Lead Plaintiff’s request for reimbursement in the amount of $4,000 as
  23   “lost wages” for the time its Executive Director Christine Gierer spent on
  24   “litigation related activities” is denied. The Court finds that the time and effort of
  25   a salaried employee of an institutional plaintiff do not qualify as “reasonable costs
  26
  27
  28
                                                                                           3
Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 5 of 6 Page ID #:175




   1   and expenses (including lost wages)”2 within the meaning of 15 U.S.C.A. § 78u-
   2   4(a)(4).
   3                   (a)   Neither Lead Plaintiff nor Gierer herself identifies any “lost
   4   sales commissions, lost earning opportunities, out-of-pocket expenses, . . .
   5   employer-granted vacation time,” or any other lost “work or other earning
   6   opportunity” that it or she sustained in order to participate in this litigation. See
   7   In re Yahoo! Inc. Sec. Litig., No. 17-CV-00373-LHK, 2018 WL 4283377, at *2
   8   (N.D. Cal. Sept. 7, 2018). Even if “costs and expenses (including lost wages)”
   9   did cover Gierer’s time and effort, the reimbursement would not go to Gierer,
  10   who spent time on the case, because she is not the Lead Plaintiff. See
  11   Schueneman v. Arena Pharm., Inc., No. 310CV01959CABBLM, 2019 WL
  12   6700880, at *1 (S.D. Cal. Dec. 9, 2019) (“Schwartz’s generalized statement that
  13   he would have spent the time he spent on this case “on other work” fails to
  14   provide any basis for determining whether Schwartz, as opposed to his company,
  15   lost any wages or income as a result of the time spent on this case.”).
  16                   (b)   Cases involving individual lead plaintiffs are inapplicable
  17   here. In addition, as the Court stated at the hearing, orders in cases awarding a
  18   dollar amount for costs and expenses without identifying the basis for those costs
  19   and expenses are not helpful in the absence of the underlying requests. Lead
  20   Plaintiff did not supply the underlying documentation for the requests in those
  21   other cases.
  22                   (c)   Lead Plaintiff fails to submit any time records or proof of
  23   expenses. And Gierer’s request, based on a “conservative estimate” of hours
  24   spent on the case and an effective rate based on her salary, is not tied to any
  25   specific “regular business” Gierer would have attended to or to any specific
  26   monetary loss to the Lead Plaintiff as an institution.
  27
  28
           2
               Lead Plaintiff submitted no other request for expenses
                                                                                              4
Case 2:16-cv-03412-DSF-KS Document 35 Filed 12/22/20 Page 6 of 6 Page ID #:176




   1         8.      Any appeal or challenge affecting this Court’s approval of any
   2   attorneys’ fee or expense application shall in no way disturb or affect the finality
   3   of the Judgment entered with respect to the Settlement.
   4         9.      Exclusive jurisdiction is retained over the subject matter of this
   5   Action and over all parties to the Action, including the administration of the
   6   Settlement.
   7   In the event that the Settlement is terminated or does not become Final or the Effective

   8   Date does not occur in accordance with the terms of the Stipulation, this Order shall be

   9   rendered null and void to the extent provided by the Stipulation and shall be vacated in

  10   accordance with the Stipulation.

  11         IT IS SO ORDERED.

  12   DATED: December 22, 2020

  13                                                Honorable Dale S. Fischer
  14                                            UNITED STATES DISTRICT JUDGE

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                             5
